Lundberg Stratton, J.,
concurring in part and dissenting in part.
{¶ 115} Although I concur with the majority in affirming the defendant’s convictions and sentence, I dissent with respect to two issues. First, I dissent from the majority’s decision that the trial court’s exclusion of evidence regarding Dixon’s prior incarceration on rape charges was harmless error. I would find no error at all. Dixon was charged with a rape that, it was discovered after he had spent several months in jail, he did not commit. The majority concludes that the trial court should have permitted this evidence to be submitted for the jury’s consideration as a mitigating factor pursuant to R.C. 2929.04(B) because it fits within the “history, character, and background of the offender.”
{¶ 116} I dissent from this conclusion. Although in this instance it was the defendant himself who sought the admission of this evidence, I would nonetheless find that this evidence was irrelevant and added nothing mitigating about his “history, character, and background.” Therefore, I believe that the trial court properly excluded this evidence.
{¶ 117} Second, I dissent from the majority’s conclusion that “prior calculation and design” should never be used in the conjunctive with “principal offender.” The majority cites State v. Penix (1987), 32 Ohio St.3d 369, 371, 513 N.E.2d 744; and State v. Holloway (1988), 38 Ohio St.3d 239, 244, 527 N.E.2d 831, fn. 2.
{¶ 118} In Penix, this court held that “[p]rior calculation and design is an aggravating circumstance only in the case of an offender who did not personally kill the victim. Thus, the criteria set forth in R.C. 2929.04(A)(7) are constructed in the alternative. If the aggravated murder was committed during the course of one of the enumerated felonies, then the death penalty may be imposed only where the defendant was the principal offender (i.e., the actual killer), or where the defendant was not the principal offender, if he committed the murder with prior calculation and design. The language of the statute provides that these are alternatives which are not to be charged and proven in the same cause. Thus, if the defendant is found to be the principal offender, then the aggravating circumstance is established, and the question of whether the offense was committed with prior calculation and design is irrelevant with respect to the death sentence.” Penix, 32 Ohio St.3d at 371, 513 N.E.2d 744.
Julia R. Bates, Lucas County Prosecuting Attorney, and Craig T. Pearson, Assistant Prosecuting Attorney, for appellee.
Jeffrey M. Gamso and Annette L. Powers, for appellant.
{¶ 119} Although this court has continually cited Penix for the proposition that “principal offender” and “prior calculation and design” are mutually exclusive, I have always disagreed with the court’s interpretation of R.C. 2929.04(A)(7) in Penix. I believe that the General Assembly intended that when both factors are present, i.e., the defendant is the principal offender and the defendant committed the murder with prior calculation and design, the jury should hear evidence of both and should consider evidence of both when weighing the aggravating circumstances and mitigating factors.
{¶ 120} I believe that our court misinterpreted R.C. 2929.04(A)(7) in Penix. I would find that the principal-offender factor and the prior-calculation-and-design factor were not intended by the General Assembly to be mutually exclusive. Rather, I believe that the legislature meant that when the principal-offender factor is not present in the case, the state can still use (A)(7) if it can prove that the defendant committed the aggravated murder with prior calculation and design. But if both factors are present, both can be considered. Clearly, a defendant can be a principal offender while committing the aggravated murder with prior calculation and design. It is irrational to hold otherwise. I believe that it is confusing to prohibit a jury from considering both factors in its decision as to whether to impose the death penalty.
{¶ 121} Although the majority finds that this error was cured by our independent reassessment of the sentence, I would find that no such error occurred. This court should clarify Penix to establish that under R.C. 2929.04(A)(7), the state must prove either that the defendant was the principal offender or that the offender acted with prior calculation and design, but if both facts are established, the jury may consider evidence relating to both aggravating circumstances.
{¶ 122} Thus, I concur in the majority’s conclusion with respect to affirming the convictions and sentence, but I respectfully dissent from the majority decision on the issues outlined above.